Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

SUPPLEMENTAL NOTICE OF ALLOWANCE
In an interview with Applicant’s representative Andrew J. Storaska on September 7, 2021, a request was made to amplify paragraph 3 of the examiner's amendment in the notice of allowance mailed on August 20, 2021, to make it crystal clear that lines 18-20 of claim 1 in the supplemental preliminary amendment filed on August 6, 2021, containing a group of chemical structures, were replaced by new lines 21-23 of the amended claim 1, containing the exact same group of chemical structures, but with higher print resolution.  Accordingly, the examiner’s amendment in the notice of allowance mailed on August 20, 2021, is repeated and amplified below:

REPEATED EXAMINER’S AMENDMENT
The examiner’s amendment to the supplemental preliminary amendment filed on August 6, 2021, previously of record in the notice of allowance mailed on August 20, 2021, is repeated below, with an amplification.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner's amendment was given in an interview with Dr. Aydin H. Harston on August 12, 2021.

Lines 15-16 of claim 1 are rewritten as: 
- - trimethylsilyl group and the other is hydrogen, 
X1 to X3 are each a tetravalent organic group represented by Chemical Formula 4, - -.
Lines 18 and 20 of claim 1 are deleted along with line 19: - - 
[AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    313
    588
    media_image1.png
    Greyscale
- -.
Amplification: to be clear, said lines 18-20 containing the group of chemical structures set forth above, have been replaced by the new lines 21-23 of the amended claim 1, containing the exact same group of chemical structures, but with higher print resolution.






Repeated Reasons for Allowance
The following is the same examiner’s statement of reasons for allowance, previously of record in the notice of allowance mailed on August 20, 2021.
The closest cited prior art of record, JP 2015-215591, fails to fairly teach or suggest, even in view of US 2009/0053430, the liquid crystal aligning agent composition comprising the co-polymer including the specific combination of the first repeating unit represented by Chemical Formula 1 or Chemical Formula 2, and the second repeating unit represented by Chemical Formula 3, where X1 to X3 are each a tetravalent organic group represented by one of the structures of Chemical Formula 4, Y1 to Y3 are each a divalent group represented by Chemical Formula 5, and at least one of R3 and R4 of Chemical Formula 3 is a substituted or unsubstituted silyl group including a trimethylsilyl group, as presently amended in the supplemental preliminary amendment filed on August 6, 2021.  
Applicant has demonstrated unexpectedly superior results using comparative data in the specification (Table 1, lines 25-30 of page 31, lines 1-6 of page 32), in terms of a superior combination of a higher imidization conversion rate (measured, lines 19-23 of page 31) for the liquid crystal aligning agent composition, along with a higher voltage holding ratio (VHR) (measured, lines 20-24 of page 30) and an excellent or even superior long-term reliability (determined, lines 11-18 of page 31), while maintaining excellent alignment properties (evaluated, lines 8-19 of page 29), for the liquid crystal aligning agent composition in the form of a liquid crystal alignment film in a liquid crystal cell (lines 10-16 of page 29).  
KR102162501B1 is the issued KR patent family member.


Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782